Per Curiam.

In this action, originating in this court, relator seeks to compel the Court of Common Pleas of Cuyahoga County to furnish him with copies of the transcript, bill of exceptions and original papers relating to his conviction.
Eelator’s time for an appeal as of right has expired and his petition does not show that he has an appeal presently pending. Thus, he is not entitled to a transcript at the expense of the state. State, ex rel. Vaughn, v. Reid, 173 Ohio St. 464; State, ex rel. Braxton, v. Parino, 176 Ohio St. 318; State, ex rel. Lowther, v. Court of Common Pleas, 12 Ohio St. 2d 74.

Writ denied.

Taet, C. J., Matthias, O’Neill, Schneider, Herbert, Duncan and Corrigan, JJ., concur.